Exhibit 99.1 Span-America Investor Call Script Tuesday, May 2 at 8:00 am ET Richard Coggins Thank you, operator, and thank you, everyone, for participating in today's conference call to discuss the proposed transaction for Span-America Medical Systems, Inc. to be acquired by Savaria Corporation. First, I would like to note that Span-America will release our full second quarter fiscal 2017 financial results on Thursday, May 5, after the market closes, as originally planned. However, we will not host a conference call on May 5, 2017 as is our normal practice. Today's conference call is also being broadcast live over the Internet at www.SpanAmerica.com and a replay of the conference call will be available on the Company's website for 30 days. Joining us on the call today is Jim Ferguson, President and Chief Executive Officer of Span-America. Statements in this conference call regarding the proposed acquisition of Span-America by Savaria, which are not historical facts, may be forward-looking statements that involve risks and uncertainties within the Safe Harbor provision of the Private Securities Litigation Reform Act of 1995. Forward-looking statements are predictive in nature and are frequently identified by the use of terms such as may, will, should, expect, believe, anticipate, plan, estimate, intend, and similar words, indicating possible future expectations, events, or actions. Such predictive statements are not guarantees of future performance and actual results, and outcomes could differ materially from our current expectations. We refer you to the risks in the forward-looking statements section of the Company’s Current Report on Form 8-K filed yesterday and the Company's most recent annual report on Form 10-K filed with the Securities and Exchange Commission and in the Company's other filings with the SEC, which are available on the SEC's website at www.SEC.gov. I would now like to turn the call over to Jim Ferguson, President and CEO of Span-America. Jim… Jim Ferguson Thank you Richard. Good morning everyone, and thank you for joining us today on short notice to discuss the proposed transaction for Span-America to be acquired by Savaria Corporation. I will begin today’s call by providing an overview of the proposed transaction, the key benefits for our stakeholders, and our expectations for the timeline and steps required to close the deal. Page of 1 of 4 First, The Proposed Transaction: On May 1,2017, Span-America reached an agreement to be acquired by Savaria Corporation, an Alberta, Canada corporationtraded on the Toronto Stock Exchange under the symbol SIS. The agreement is for Savaria to acquire Span-America by way of an all-cash Tender Offer. Span-America shareholders will receive $29 per share in cash in the Tender Offer, or approximately $80.2million. The proposed transaction represents an immediate and substantial cash value to our stockholders as well as a significant premium over our stock price. $29 per share represents a premium of 33% to Span-America’s closing share price on NASDAQ on April 28, 2017 and also a premium of 33% to Span-America’s 20-day volume weighted average closing price, calculated as at April 28, 2017. The transaction is expected to close in the second calendar quarter of 2017. To close the Tender Offer, two-thirds (66
